DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 and 1/25/2022 have been entered.
Claims 1-5, 7-9, 14, 16, 18, 19, 24, 39, 35, 37, 51-53 and 56 are currently pending.  

Election/Restrictions
Applicants previously elected Group I, drawn to a tissue graft (claims 1-5, 7-9, 14, 16 and 56 readable thereon).  Applicants further elected the species (b), a tissue graft comprising two layers: (i) a first layer of amnion, wherein the amnion comprises an exposed basement membrane and an amnion stromal layer; and (ii) a second layer of Wharton’s jelly, adjacent to the amnion stromal layer.  The previously elected species is no longer within the scope of amended independent claim 1. 
To simplify prosecution, the election of species requirement originally set forth in the office action mailed 11/18/2020 (and clarified in the office action mailed 3/15/2021), is hereby withdrawn.  All claims falling within the scope of originally elected Group I, drawn to a tissue graft (claims 1-5, 7-9, 14, 16, and 56 readable thereon), are rejoined and have been examined.  The restriction requirement between original Groups I, II and III remains in place.  Claims 18, 19, 24, 29, 35, 37 and 51-53, remain withdrawn from consideration as being directed to non-elected inventions. 

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims under examination is set forth (the interpretation has been updated from previous versions):
Claim 1 is understood to be directed to a tissue graft.  Said tissue graft comprises a first membrane, said first membrane comprises a layer of Wharton’s jelly.  The tissue graft further comprises at least one additional placental tissue layer selected from the group consisting of amnion, chorion or a combination thereof, laminated to the layer of Wharton’s jelly (first membrane).  The claim has the proviso that if amnion layer(s) are present, every amnion layer must retain its epithelial cell layer.  The first membrane (and the overall tissue graft) may further comprise additional materials/layers. 
The phrase “placental tissue layers” is interpreted as encompassing amnion and chorion derived from the umbilical cord and/or the amniotic sac.  Page 1, ln 15-16, states “The placenta is composed of the umbilical cord and the amniotic sac.”  Thus, in light of the specification, the placental tissue can be any portion of the umbilical cord and/or the amniotic sac.  
The term “laminated” is understood to mean ‘adhered to’.  The claim does not require direct lamination between the Wharton’s jelly and the one or more additional placental tissue layers. 
If multiple placental tissue layers are provided, they may be present on only one side of the Wharton’s jelly layer, or they may sandwich the Wharton’s jelly layer.  If additional materials/layers are present, they may be present between the Wharton’s jelly layer and the one or more placental tissue layers.   
The limitation that “each layer of amnion comprises an epithelial layer which has not been removed” is understood to mean that the naturally occuring epithelial layer of the amnion has not been removed.  The epithelial layer of amnion is present over the basement membrane.  Thus, retention of the epithelial cell layer means the basement meaning of the amnion is not exposed. 

	Claims 7-9 and 14 have been reconsidered.  The interpretation of these claims has changed from previous interpretations.  For claims 7, 8 and 14, these claims are considered unclear.  See rejections under 35 USC 112, second paragraph.	
	Claim 9 is now interpreted as requiring the tissue graft of claim 1 to be hydrated with an aqueous solution comprising (i) naturally occuring growth factors from platelet concentrates, (ii) purified natural bioactive agents, (iii) purified biological modifiers, or (iv) any combination thereof.  Hydration with an aqueous solution comprising (i), (ii), (iii) or (iv) permits, but does not necessarily require, for any of (i), (ii), (iii), or (iv) to be present in the final graft.   
Furthermore, claim 9 defines the source of the platelet concentrates as being from autologous blood collection and separation, or from xenograft sources.  The source of the platelet concentrates is considered a product-by-process limitation.  Product-by-process limitations are considered only in so far as they affect the structure of the final product.  In this case, the source of the growth factors will only limit the growth factors in so far as they must be growth factors found in blood.  

Claim 56 is interpreted as limiting the composition of the tissue graft of claim 1 to the first membrane, wherein the first membrane consists of one Wharton’s jelly layer (at least 1.00 mm thick) laminated to one chorion layer.  No amnion layers are present. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1 and 8 under pre-AIA  35 USC 102(b) over Tseng et al:
	Applicants have traversed the rejection of record on the grounds that the current claims limit to use of placental tissue layers selected from amnion, chorion and combinations thereof, whereas Tseng et al describe umbilical cord amniotic membrane.
	The argument has been fully considered, but based on the disclosure of the instant application, is not found persuasive.  The instant application describes “placental tissue” as including both the umbilical cord and the amniotic sac (See Page 1, ln 15-16).  Therefore, in light of the specification, the phrase “placental tissue layers selected from amnion, chorion or combinations thereof” is interpreted to mean that the placental tissue layer can be amnion from the umbilical cord and/or the amniotic sac.  Therefore, the rejection remains as appropriate because the umbilical cord amniotic membrane of Tseng et al is considered within the current claim scope of “placental tissue... amnion”.

RE: Rejection of claims 1, 3, 7-9 and 14 under pre-AIA  35 U.S.C. 103(a) over Daniel et al (WO 09/033160), in view of Tseng et al (WO 11/031489), and further evidenced by the specification of the instant application:
	The amendment to the independent claim to require all layers of amnion retain their epithelial layer is effective to differentiate the claimed product from the products of Daniel et al, modified in view of Tseng et al.  Daniel et al require the presence of a modified amniotic membrane, which has an exposed basement membrane.  
	The rejection is withdrawn. 

RE: Rejection of [various] claims over [various] US Patents on grounds of non-statutory double patenting:
	The amendment to the independent claim to require all layers of amnion retain their epithelial layer is effective to differentiate the claimed product from the products of the cited US Patents.  Each of the US patents require the presence of an amniotic membrane having an exposed basement membrane.  
	The rejection is withdrawn. 

New/Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 4: Claims 2 and 4 have been rejoined.  Claim 2 fails to correlate with parent claim 1.  When claim 2 is read to incorporate all limitations of parent claim 1, claim 2 is found confusing and the metes and bounds cannot be determined.  Specifically, claim 1 defines the tissue graft as comprising a first membrane comprising Wharton’s jelly, and one or more placental tissues selected from amnion, chorion and combinations thereof, wherein each layer of amnion (if present) retains its epithelial cell layer.  In contrast, claim 2 requires a second membrane comprising chorion, and a third membrane comprising amnion.  It is not clear if the second and third membranes comprising chorion and amnion, respectively, are meant to limit the “one or more placental tissue layers” described in claim 1, or if they are in addition thereto.  Ultimately it is not clear how may, and what type of placental tissue layers must be present.  Furthermore, claim 2 states that the amnion of the third layer comprises an exposed basement membrane layer, this is in direct conflict with the limitation of claim 1, which requires each layer of amnion in the tissue graft to retain its epithelial cell layer. 
	Claim 4 depends from claim 2, and inherits the deficiencies thereof. 
	Regarding claims 3 and 5: Claim 3 fails to correlate with parent claim 1.  When claim 3 is read to incorporate all limitations of parent claim 1, claim 3 is found to confusing and the metes and bounds cannot be determined.  Specifically, claim 1 defines the tissue graft as comprising a first membrane comprising Wharton’s jelly, and one or more placental tissues selected from amnion, chorion and combinations thereof, wherein each layer of amnion (if present) retains its epithelial cell layer.  Claim 3 requires an amnion.  It is not clear if the required amnion, is meant to limit the “one or more placental tissue layers” described in claim 1, or if it is in addition thereto. Furthermore, claim 3 states that the additional amnion comprises an exposed basement membrane layer, this is in direct conflict with the limitation of claim 1, which requires each layer of amnion to retain its epithelial cell layer.
	Claim 5 depends from claim 3, and inherits the deficiencies thereof.
	Regarding claim 7: Upon reconsideration, claim 7 is considered indefinite.  It is not clear if the claim is limiting the claimed tissue graft to one which is in a dehydrated state, or if the claim is stating that the graft can be in a dehydrated state prior to use.  Without clarification, this limitation provides no limitation to the actual state of the claimed graft.  The metes and bounds of the claim cannot be determined.
	Regarding claim 8: Upon reconsideration, claim 8 is considered indefinite.  It is not clear if the claim is limiting the claimed tissue graft to one which is in a hydrated state, or if the claim is stating that the graft can be dehydrated, and then the dehydrated graft can be rehydrated prior to use.  If the later, these are product-by-process limitations.  The resulting graft will be hydrated, thus this will read on a graft which was previously dehydrated, then rehydrated, or a graft which is hydrated (having never been dehydrated).  Without clarification, this limitation provides no limitation to the actual state of the claimed graft. The metes and bounds of the claim cannot be determined.
	Regarding claim 14: Upon reconsideration, claim 14 is considered indefinite.  It is not clear if the claim is limiting the claimed tissue graft to one which has been soaked in platelet concentrates, or if the claim is stating that the graft can be soaked in platelet concentrations prior to use.  Without clarification, this limitation provides no limitation to the actual state of the claimed graft.  The metes and bounds of the claim cannot be determined. 
	Regarding claim 16: Claim 16 fails to correlate with parent claim 1.  When claim 16 is read to incorporate all limitations of parent claim 1, claim 16 is found to confusing and the metes and bounds cannot be determined.  Specifically, claim 1 defines the tissue graft as comprising a first membrane comprising Wharton’s jelly, and one or more placental tissues selected from amnion, chorion and combinations thereof, wherein each layer of amnion (if present) retains its epithelial cell layer.  In contrast, claim 16 requires (2) a biologically compatible material that may be amnion and/or chorion, and 3) an amnion.  It is not clear if the (2) and (3) layers comprising chorion and/or amnion are meant to limit the “one or more placental tissue layers” described in claim 1, or if they are in addition thereto.  Ultimately it is not clear how may, and what type of placental tissue layers must be present.  
Furthermore, claim 16 states that the (3) amnion comprises an exposed basement membrane layer, this is in direct conflict with the limitation of claim 1, which requires each layer of amnion to retain its epithelial cell layer.
Still further, in line 7 of claim 16, the phrase “amniotic membrane (i.e., both amnion and chorion)” renders the claim indefinite because the “i.e.” language is considered exemplary language.  It is not clear if the amniotic membrane is limited to both amnion and chorion, or if the amniotic membrane can be something else.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Independent claim 1 as currently amended, requires that, if one or more amnion layers are present, each one retains its epithelial cell layer. 
Regarding claims 2 and 4: Claims 2 and 4 have been rejoined.  Claim 2 requires the presence of a third membrane comprising amnion, wherein the amnion comprises an exposed basement membrane.  This limitation in claim 2 contradicts the limitation in claim 1 that all amnion layers retain their epithelial cell layer.  Thus claim 2 does not include all limitations of the claim upon which it depends. 
Claim 4 depends from claim 2 and inherits the deficiencies thereof. 
Regarding claims 3 and 5: Claim 3 requires the presence of an amnion wherein the amnion comprises an exposed basement membrane.  This limitation in claim 3 contradicts the limitation in claim  that all amnion layers retain their epithelial cell layer. Thus claim 3 does not include all limitations of the claim upon which it depends.
Claim 5 depends from claim 3 and inherits the deficiencies thereof. 
Regarding claim 16: Claim 16 requires the presence of an (3) amnion, wherein the amnion comprises an exposed basement membrane.  This limitation in claim 16 contradicts the limitation in claim  that all amnion layers retain their epithelial cell layer. Thus claim 16 does not include all limitations of the claim upon which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7, 8 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tseng et al (WO 11/031489), as evidenced by the specification of the instant application.
	Tseng et al is directed to umbilical cord amniotic membrane (UCAM) products.  Tseng et al teach the umbilical cord is made up of amniotic membrane and Wharton’s jelly, and comprises two arteries and one vein buried within the Wharton’s Jelly (See ¶0001 and Fig. 1).  Tseng et al teach the UCAM is composed of an epithelial layer, a basement membrane, a compact layer, a fibroblast layer and a spongy layer (See ¶0046). In one embodiment, Tseng et al disclose generation of flat UCAM sheets (See ¶0052- )  The flat UCAM sheets are produced by contacting the umbilical cord with a buffer to facilitate separation of the Wharton’s jelly and the UCAM (however the Wharton’s jelly is not fully separated from the UCAM), then a section of the umbilical cord is cut longitudinally, and the UC is flattened out (See ¶0064-0068).  In some embodiments, part or all of the Wharton’s jelly is removed from the UCAM.  The amount of Wharton’s jelly removed will be based on the desired thickness of the final graft (See ¶0069).  As Tseng et al disclose removal of part or all of the Wharton’s jelly in some embodiments, they also necessarily disclose embodiments wherein none of the Wharton’s jelly is removed.  
	Regarding claim 1: The umbilical cord, after cutting longitudinally, and flattening out, reads on a tissue graft comprising a first membrane.  The cut open, flatted out umbilical cord naturally comprises a layer of Wharton’s jelly laminated to (adhered to) the underlying umbilical cord amniotic membrane.  Umbilical cord amniotic membrane satisfies the limitation placental tissue layer, specifically amnion.  As there is no step of removing the epithelial cell layer from the umbilical cord amniotic membrane, the umbilical cord amniotic membrane comprises an epithelial layer which has not been removed.  The instant application states that natural umbilical cord, sliced open lengthwise and flattened, will exhibit a layer of Wharton’s jelly approximately 1.25 cm thick (See ¶0040 of PGPub).  Therefore, at least prior to any removal of Wharton’s jelly by Tseng et al, the cut open, flattened out umbilical cord tissue satisfies the limitation wherein said layer of Wharton’s jelly is at least 1.00 mm thick.  
Regarding claims 7, 8 and 14: For the reasons set forth above under 35 USC 112, second paragraph, it is not clear if claims 7, 8 and 14 are limiting the actual state of the claimed tissue graft, or requiring that the claimed tissue graft be capable of being dried and/or rehydrated prior to use.  For the interpretation that the claims are only requiring the tissue graft to be capable of being dehydrated and/or rehydrated (including with platelet concentrates from expired blood products) prior to use, the umbilical cord product of Tseng et al is capable of being dehydrated and rehydrated.  Furthermore, the sliced open umbilical cord is actually hydrated.  

Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633